Citation Nr: 1042484	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-33 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently rated 70 percent 
disabling, to include the issue of a rating in excess of 30 
percent prior to February 13, 2008.  

2.  Entitlement to a higher initial rating for diabetes mellitus, 
rated as 10 percent disabling from June 30, 2003, and 20 percent 
disabling from February 8, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 
1968

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In December 2004, the RO granted service connection for 
diabetes mellitus and assigned a 10 percent rating effective June 
30, 2003.  Subsequently, the RO in a May 2008 rating decision 
granted a 20 percent rating for diabetes mellitus effective 
February 8, 2008.  In a July 2004 rating action, the RO granted 
service connection for PTSD, and assigned a 30 percent evaluation 
effective from June 2003.  In a June 2009 rating decision, the RO 
granted an increased rating to 70 percent for PTSD, effective 
February 13, 2008 and awarded a total disability rating based on 
individual unemployability due to service-connected disability, 
also effective February 13, 2008.  

The issue of a higher initial rating for diabetes mellitus is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Social Security Administration found the Veteran was 
disabled beginning March 31, 2004 due to his service-connected 
PTSD and diabetes mellitus.  

2.  Since March 31, 2004, the Veteran's symptoms of PTSD cause 
total impairment.  

3.  Prior to March 31, 2004, the Veteran's PTSD was not shown to 
be productive of more than occupational and social impairment 
with occasional decreased in work efficiency and intermittent 
periods of inability to perform occupational tasks.  




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD, from March 
31, 2004, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for a rating in excess of 30 percent for PTSD, 
prior to March 31, 2004, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  Since, however, the appeal concerns the initial 
evaluation of the Veteran's PTSD, which is the downstream issue 
following his award of service connection, the notice and 
assistance requirements concerned his claim for service 
connection.  They served their purpose and are no longer 
applicable.  

Regarding the development of the record, the Veteran had been 
initially examined by VA in May 2004.  His records from the 
Social Security Adminstration (SSA) were obtained which supported 
the August 2005 SSA decision.  His VA records of treatment at the 
VA Outpatient Treatment Clinic in Mobile for 2004 and 2005 were 
obtained.  A VA examination was conducted again in February 2008 
to determine the severity of his PTSD.  There are no records of 
treatment of the Veteran dated after 2005 currently in the claims 
folder.  As that gap covers the period after the Veteran retired 
due to his PTSD symptoms and for which the Board is assigning a 
100 percent rating by this decision, delaying the Veteran's claim 
to obtain those records would serve no useful purpose and no 
benefit would flow to the Veteran.  




Increased Rating 

Disability evaluations, in general, are intended to compensate 
for the average impairment of earning capacity resulting from 
service-connected disability.  They are primarily determined by 
comparing the clinical findings with the criteria set forth in 
the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Disability due to PTSD is rated under the criteria in the General 
Rating Formula for Mental Disorders set out at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  This provides as follows: 

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own name 	100 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships 	70 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships 	50 

Occupational and social impairment with occasional decrease in 
work
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events) 	30 

The Veteran was first seen at the Mobile VA Outpatient Clinic in 
April 2004.  He requested treatment for PTSD.  

PTSD was initially diagnosed in May 2004.  The Veteran was 
evaluated at the VA Outpatient Clinic in Mobile and at the Biloxi 
VA Medical Center and found to have symptoms which met the 
criteria for diagnosis of PTSD.  His symptoms included intrusive 
thoughts, nightmares, flashbacks, psychological distress when 
exposed to triggers, physiological symptoms such as palpitations, 
queasiness, nausea and passing out.  He avoided stimuli 
associated with the traumatic events, avoided people places and 
events which reminded him of Vietnam.  He had markedly diminished 
interest in activities, was socially isolated, had sleep 
disturbance, angry outbursts, poor concentration, was 
hypervigilant and had an exaggerated startle response.  He had 
chronic temper problems which had caused problems at his work and 
resulted in legal problems.  PTSD was diagnosed and a GAF of 50 
was assigned.  

VA examination at Biloxi in May 2004 also revealed symptoms 
compatible with PTSD.  Reviewing the claims file, the examiner 
noted the Veteran had significant problems with PTSD since 1967, 
and observing March 1985 statements from his spouse and son 
outlining his symptoms.  The Veteran reported he only slept three 
or four hours, had nightmares, and went to great effort to avoid 
thinking about his experiences in Vietnam.  His memories were 
triggered by the sound of helicopters and explosive sounds, and 
due to his difficulty sleeping the Veteran exhibited obvious 
fatigue and psychomotor retardation.  He also had problems 
maintaining employment due to his irritability, and had most 
recently worked in March of that year, but stopped working 
because he became too aggressive.  He had a history of legal 
problems related to his irritability and fighting.  Chronic PTSD, 
with unemployment was noted.  A GAF of 50 was assigned.  

September 2004 VA Social Work notes indicated the Veteran was 
somewhat paranoid.  He was anxious.  His insight and judgment 
were fair to poor.  He was alert, almost hypervigilant.  November 
2004 VA notes revealed the Veteran continued to isolate himself 
from others, that there had been an incident with the neighbors 
that week when he had gotten very angry, and that his speech was 
tangential and he had to be redirected often.  

January 2005 VA records indicate he almost "lost it" in the 
parking lot.  He was unable to sleep due to nightmares.  A GAF of 
45 was assigned.  He reported having bad nightmares, and was 
putting himself in positions where he could get killed.  He felt 
paranoid, blanked out at times, and he said he had always had 
these episodes but they were getting worse.  The police had been 
called to his home.  

A VA psychiatrist in March 2005 noted the Veteran was laughing 
inappropriately during the interview.  He reported feeling 
anxious and having panic attacks.  His speech was hyper verbal 
with a little pressure.  A GAF of 50 was assigned.  

Another VA entry in March 2005 reveals the Veteran reported a 
history of dissociative events/flashbacks.  Psychosis and PTSD 
were diagnosed and a GAF of 50 was assigned.  

In February 2008 the Veteran was again evaluated to determine the 
severity of his PTSD.  He was unemployed and receiving Social 
Security Disability benefits.  (Other records show the primary 
medical cause for this was identified as PTSD, and that the 
Veteran became disabled March 31, 2004.)  It was indicated, he 
quit his job before he was to be fired, he had frequent conflicts 
with co-workers, and had become increasingly isolated.  It also 
was noted he was unable to read for longer than one page at a 
time, due to losing his concentration, he was irritable on a 
daily basis, and tried to act out his anger at his wife.  He also 
was constantly worrying.  Chronic PTSD and major depressive 
disorder, without psychotic features were diagnosed.  A GAF of 50 
was assigned for his PTSD.  

Clearly as VA and the SSA have already acknowledged the Veteran's 
symptoms of PTSD are of such severity he is no longer able to 
work.  The record demonstrates his inability to work commenced on 
March 31, 2004.  

It is not necessary for the Veteran to exhibit all or any of the 
symptoms set out in the Diagnostic Code above for a particular 
rating.  In the case of Mauerhan v. Principi, 16 Vet. App. 436 
(2002) the Court addressed the issue of the criteria for rating 
disability due to mental disorders.  The Court noted use of the 
term "such as" in the rating criteria demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  Accordingly, any suggestion that the Board 
was required, in complying with regulation, to find the presence 
of all, most, or even some, of the enumerated symptoms is not 
supported by reading of the plain language of the regulation.  
The Court stated that if the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational or 
social impairment equivalent to what would be caused by symptoms 
listed in the diagnostic code, the appropriate, equivalent rating 
will assigned.  

The claims folder reflects the SSA found the Veteran disabled due 
to his PTSD and diabetes mellitus as of March 31, 2004.  VA has 
already acknowledged the Veteran is unemployable and granted 
TDIU.  When PTSD results in total occupational and social 
impairment, a 100 percent rating is to be assigned.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2010).  

Construing the record in a light most favorable to the Veteran, 
the Board concludes it satisfactorily shows total occupation and 
social impairment from March 31, 2004.  Indeed, the SSA found the 
Veteran no longer employable due to PTSD from March 2004; and the 
record supports the conclusion the Veteran was likewise socially 
impaired given the social isolation described, and legal problems 
arising from his failure to control his temper.  Thus, the record 
supports the conclusion the criteria for a 100 percent schedular 
rating for PTSD were met from March 31, 2004.  

As to whether a rating higher than 30 percent should be assigned 
prior to March 2004, the Veteran has not identified any treatment 
prior to that date, and it appears he had been employed up to 
that time.  In the absence of any contemporaneous records or 
statements there is no evidence to support a higher rating.  
Consequently, a rating in excess of 30 percent for the period 
prior to March 31, 2004, is not for application.  


ORDER

A 100 percent rating for PTSD from March 31, 2004, is granted, 
subject to regulations governing the award of monetary benefits.  

A rating higher than 30 percent for PTSD prior to March 31, 2004, 
is denied.  


REMAND

The current record does not include the Veteran's outpatient 
treatment dated since 2005.  Adequate evaluation of his diabetes 
would include consideration of this evidence.  

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify any medical 
care provider who has treated or followed 
him for his diabetes mellitus since 2005.  
With any necessary authorization from the 
Veteran, attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.  In any event, copies of the 
records of the Veteran's VA outpatient 
treatment for diabetes dated since 2005 
should be sought.   

2.	After reviewing any additional evidence 
obtained as a result of the development 
taken above, as well as conducting any 
other development as these records may 
then indicate to be necessary (e.g. 
current examination), the claim should be 
re-adjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


